                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LORENZO TOWNSEND, #201112,                   )
                     Plaintiff,              )
                                             )      No. 1:17-cv-935
-v-                                          )
                                             )      Honorable Paul L. Maloney
MARGARET OUELLETTE, et al.,                  )
                      Defendants.            )
                                             )

                                   JUDGMENT

      The Court has resolved all pending claims. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: March 25, 2019                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
